Citation Nr: 0800121	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  05-11 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a left foot 
disorder, to include arthritis.

2.  Entitlement to service connection for a neck disorder.

3.  Entitlement to service connection for a low back 
disorder, to include arthritis.

4.  Entitlement to service connection for a bilateral knee 
disorder, to include arthritis.

5.  Entitlement to service connection for a bilateral ankle 
disorder, to include arthritis.

6.  Entitlement to service connection for a stomach disorder 
including acid reflux.

7.  Entitlement to service connection for a headache 
disorder.

8.  Entitlement to service connection for nerve damage of the 
right arm.

9.  Entitlement to service connection for bilateral hearing 
loss disorder.  

10.  Entitlement to service connection for bilateral 
tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to April 
1970, and has service in Vietnam.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of August 2003 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
New Orleans, Louisiana, which denied the above issues.

Appeals of the RO's denial of service connection for a right 
foot navicular fracture and for denial of service connection 
for a psychiatric disorder including 
post-traumatic stress disorder (PTSD), anxiety and depression 
have been rendered moot by the RO's December 2005 rating that 
granted these claims in full.  These issues are thus no 
longer before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required on his part..  VA will notify the appellant if 
further action is required.


REMAND

A review of the available evidence reflects that further 
development is necessary in order to properly adjudicate all 
issues on appeal.  The veteran has alleged in a number of 
statements that while in the service he was in a number of 
helicopter hard landings or minor crashes that he has alleged 
either caused or aggravated a number of his claimed 
disorders.  Further his service medical records revealed that 
his April 1968 preinduction examination's report of medical 
history revealed him to say "yes" to having frequent and 
severe headaches, ear, nose and throat trouble, swollen and 
painful joints, recurrent back pain and frequent indigestion.  
The physician's summary was significant for some right knee 
trouble at times, headaches and dizziness at times, and 
occasional indigestion.  The actual preinduction physical 
examination of April 1968 was completely normal.  The service 
medical records were sparse and showed no treatment for such 
problems and the April 1970 separation examination was all 
normal and his report of medical history was significant for 
the veteran saying "yes" to ear, nose and throat trouble, 
cramps in the legs and foot trouble.  He said "no" to 
frequent or severe headaches, swollen or painful joints, back 
trouble, lameness, painful or trick knee, frequent 
indigestion or stomach trouble.  

The veteran's service personnel records reflect that his 
military occupational specialty was as helicopter repairman.  
He was in Vietnam from April 1969 to April 1970 and from May 
3, 1969 to April 1, 1970 he was crew chief with D Troop 1, 
Squad 1st Cav American Division.  

The veteran has submitted statements mainly addressing 
stressors for PTSD which is service connected.  Among these 
stressor statements were pertinent allegations that he was in 
a number of hard helicopter landings and/or crashes which he 
indicates resulted in pain and problems with his ears, neck, 
back and upper and lower extremities.  First he indicates 
that around December 31, 1969 he was in a helicopter that had 
an emergency landing after the power steering failed and 
during the landing his head snapped forward and he fell out, 
landing on all fours and vomited.  He indicated that his ears 
were ringing and his feet were painful and tingling.  He 
avers that a few weeks later around February 1970 he had a 
second incident with a rough helicopter landing and landed in 
a rice paddy, which resulted in his having no feeling in his 
arms and legs except for tingling and a roaring in his ears.  
He indicated that later that night he awoke with pain in his 
feet, legs, back and neck.  He said that a medic checked him 
out and determined nothing was broken but that he was 
"sprained from head to toe."  He indicated that he refused 
to be checked out by a flight surgeon as he did not trust 
Army doctors.  He indicated that after about a 2 week 
recuperation he flew in place of another crew chief and this 
helicopter crashed onto a beach and again he felt severe 
tingling in his hands and feet as well as neck pain.  His 
representative states that one of these crashes took place in 
March 1970.  

To date there has been no attempt to verify these helicopter 
crashes which the veteran has alleged affected his neck, 
back, ears and upper and lower extremities.  Although he is 
service-connected for PTSD it appears that the only verified 
stressors were individuals he knew who were killed in action.  
His representative additionally had pointed out other 
developmental deficiencies in a November 2007 informal 
hearing presentation.  Specifically the representative 
pointed out the veteran's preexisting conditions including 
headaches, right knee pain, indigestion should be considered 
aggravated by service, and noted that an examination should 
be scheduled specifically for the knee condition to address 
aggravation.  The Board finds that examinations should be 
conducted to address all conditions said to preexist service 
as reported in the induction examination's report of medical 
history.  

Regarding the hearing loss and tinnitus problems, although 
the veteran underwent a VA audiological examination, the 
examiner failed to discuss whether acoustic trauma in service 
may have caused or aggravated any such conditions.  Although 
there is no solid proof of the veteran serving as a door 
gunner as alleged by his representative, he is noted to have 
an MOS involving work around helicopters which would 
constitute acoustic trauma.  

His representative has also alleged in the November 2007 
informal hearing presentation that the veteran's claimed 
bilateral knee conditions and ankle conditions could 
potentially be secondary to his service connected right foot 
navicular fracture and argued that an examination should be 
scheduled to address such secondary claims.  The 
representative also argued that an examination is necessary 
to determine whether a bilateral foot condition apart from 
his service connected navicular fracture was caused by 
service.  The representative also pointed out the need to 
discuss possible aggravation of preexisting conditions where 
the veteran reported some of his claimed conditions in his 
preinduction report of medical history.  

The Board notes that while the veteran through his 
representative has raised the possibility of some of his 
disabilities preexisting service, as well as some 
disabilities being secondary to his service-connected right 
foot navicular fracture, the RO has yet to fully discuss the 
laws and regulations governing secondary service connection 
to include consideration of 38 C.F.R. § 3.310 and Allen v. 
Brown, 7 Vet. App. 439 (1995).  Likewise the RO did not fully 
address aggravation of preexisting conditions.  The Federal 
Circuit Court found that, when no preexisting condition is 
noted upon entry into service, the veteran is presumed to 
have been sound upon entry and then the burden falls on the 
government to rebut the presumption of soundness.  Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The Federal 
Circuit Court held, in Wagner, supra, that the correct 
standard for rebutting the presumption of soundness under 38 
U.S.C.A. § 1111 (West 2002) requires that VA shows by clear 
and unmistakable evidence that (1) the veteran's disability 
existed prior to service and (2) that the preexisting 
disability was not aggravated during service.  Any 
supplemental statement of the case should include a 
discussion of the ramifications of Allen, supra, VAOPGCPREC 
3-2003 and the holding in Wagner, supra, in considering any 
additional evidence developed on remand.

Finally the veteran in a May 2005 statement stated that he 
has current records of VA treatment which could be 
potentially relevant.  The Board notes that there are records 
of VA treatment from 2003 up to March 2005, but no other 
records of treatment.  An effort should be made to obtain 
additional VA or private records to include current treatment 
and any treatment since his discharge from service.  

Further, during the pendency of this appeal, the Court issued 
a decision in the appeal of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service-connection claim, including 
the degree of disability and the effective date of an award.  
In the present appeal, the veteran was not provided with 
notice of the type of evidence necessary to establish an 
initial disability rating or an effective date, if service 
connection is granted on appeal.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must review the entire file 
and ensure that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2006) and 38 C.F.R. § 3.159 
(2006)) is fully satisfied.  In 
particular, VA must send the veteran a 
corrective notice, that includes: (1) an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date, if service 
connection is granted, as outlined by the 
Court in Dingess, supra, and (2) requests 
or tells the veteran to provide any 
evidence in his possession that pertains 
to his claim.  The claims file must 
include documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as specifically 
affecting the issue on appeal.  

2.  The AOJ should again request from the 
veteran a comprehensive and detailed 
statement regarding all the helicopter 
crashes/hard landings he claims to have 
sustained in service.  The veteran's 
statement should provide specific details 
of the crash incidents, such as dates, 
locations of the crashes, detailed 
descriptions, and identifying information 
concerning any other individuals 
involved, including their names, ranks, 
units of assignment, or any other 
identifying details.  The veteran should 
be advised that this information is 
vitally necessary in order to obtain 
supportive evidence, and that he must be 
as specific as possible, because without 
such detailed information, an adequate 
search for verifying data cannot be 
conducted.  

3.  Following receipt of the 
aforementioned information, the AOJ 
should review the file, and prepare a 
summary of the veteran's claimed 
helicopter crashes/landings which he 
alleges caused injuries to his arms, 
legs, neck and back.  The RO should 
provide copies of pertinent parts of the 
veteran's personnel records, if 
available, including the veteran's unit 
assignment in Vietnam from April 1969 to 
April 1970 and his assignment of crew 
chief from May 3, 1969 to April 1, 1970 
with D Troop 1, Squad 1st Cav American 
Division.  JSRRC should be requested to 
conduct a search of all of the available 
and appropriate sources, and provide any 
pertinent information, including unit 
histories and morning reports for the 
veteran's unit of assignment, which might 
corroborate the claimed helicopter 
crash/hard landing incidents the veteran 
was said to have been involved in.  Any 
information obtained should be associated 
with the claims file.  If the search 
efforts produce negative results, the 
claims file should be so documented.

4.  The AOJ should request the veteran to 
provide information about his medical 
treatment for all his claimed disorders 
currently on appeal and after obtaining 
necessary authorization, attempt to 
obtain the records of all VA and/or 
private medical treatment for all claimed 
disorders from the date of discharge from 
service to the present time.  If the 
above-mentioned records are not 
available, that fact should be entered in 
the claims file.

5.  After the completion of the above, 
the AOJ should schedule the veteran for a 
hearing disorders and tinnitus 
examination to determine the nature and 
etiology of the veteran's claimed 
disabilities involving the hearing loss 
and tinnitus.  The examination should be 
conducted by an appropriate specialist to 
determine whether any claimed 
disabilities involving hearing loss and 
tinnitus are due to or aggravated by 
service.  The claims file and a separate 
copy of this remand must be made 
available to and reviewed by the 
examiners prior and pursuant to 
conduction and completion of the 
examination, and the examination reports 
must be annotated in this regard.  The 
examiner is requested to review the 
pertinent medical records, examine the 
appellant and provide a written opinion 
as to the presence, etiology and onset of 
his claimed hearing loss and tinnitus.

Specifically the examiner is requested to 
provide an opinion as to (1) whether the 
veteran has a current disability or 
disabilities involving hearing loss 
and/or tinnitus; (2) whether any 
diagnosed disability involving the 
hearing loss and/or tinnitus at least as 
likely as not began in service, to 
include being caused by acoustic trauma 
while in Vietnam and working around 
helicopters.  The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

6.  After the completion of the above, 
the AOJ should schedule the veteran for 
VA orthopedic, foot disorders, headache 
and neurological disorders and 
gastrointestinal disorders examinations 
to determine the nature and etiology of 
the veteran's claimed orthopedic 
disabilities involving the left foot, 
both ankles, both knees, neck, back, his 
stomach disorder including reflux, his 
headache disorder and his right arm nerve 
damage.  The examinations should be 
conducted by the appropriate specialists 
to determine whether any claimed 
orthopedic disabilities involving the 
left foot, both ankles, both knees, neck, 
back, his stomach disorder including 
reflux, his headache disorder and his 
right arm nerve damage are due to or 
aggravated by service, or in the case of 
the disorders of the bilateral knees and 
ankles, to include whether they are 
secondary to his secondary right 
navicular fracture.  The claims file and 
a separate copy of this remand must be 
made available to and reviewed by the 
examiners prior and pursuant to 
conduction and completion of the 
examination, and the examination reports 
must be annotated in this regard.  .  All 
special studies or tests including X-
rays, deemed necessary by the examiner(s) 
are to be accomplished.  The examiners 
are requested to review the pertinent 
medical records, examine the appellant 
and provide a written opinion as to the 
presence, etiology and onset of his 
claimed conditions.

(A) Specifically the examiner(s) is/are 
requested to provide an opinion as to (1) 
whether the veteran has a current 
disability or disabilities involving the 
claimed orthopedic disabilities of the 
left foot, both ankles, both knees, neck, 
back, his stomach disorder including 
reflux, his headache disorder and his 
right arm nerve damage; (2) whether any 
diagnosed disability involving the 
claimed orthopedic disabilities of the 
left foot, both ankles, both knees, neck, 
back, his stomach disorder including 
reflux, his headache disorder and his 
right arm nerve damage at least as likely 
as not began in service.  If official 
sources confirm the veteran's claims of 
being involved in one or more helicopter 
crashes in service, the examiners should 
discuss whether this caused or aggravated 
any orthopedic disorders involving the 
neck, back, lower extremities or right 
arm neurological disorder, as claimed by 
the veteran. 

(B) For disorders said to preexist 
service, including the headache disorder, 
right knee disorder, back pain and 
stomach/indigestion disorder the 
examiners should discuss whether (1) it 
is at least as likely as not that any 
such disorder(s) preexisted service that 
was not noted on entrance into service, 
(2) If a headache disorder, right knee 
disorder, back pain, and/or 
stomach/indigestion disorder preexisted 
service is it at least as likely as not 
that the veteran's disorder was 
permanently aggravated/increased in 
disability during his service or is it 
more likely than not that such increase 
was due to the natural progress of the 
disease?

(C) For his claimed bilateral knee and 
bilateral ankle disorders now claimed to 
be secondary to his right foot navicular 
fracture, the examiner should also state 
whether it is at least as likely as not 
that such disorder(s) was caused, or 
aggravated, by his service-connected 
right foot navicular fracture.

(D) The examiner(s) should also addressed 
to whether it is at least as likely as 
not that the claimed multiple orthopedic 
disorder(s) if diagnosed as arthritis, 
his stomach disorder if diagnosed as an 
ulcer and his neurological disorder of 
the right arm, if not shown to preexist 
service or otherwise incurred in service, 
or became manifest to a compensable 
degree within a one year period of his 
discharge from service.  

The examiners must provide a 
comprehensive report including complete 
rationales for all conclusions reached. 

7.  After completion of the above, the RO 
should readjudicate the veteran's 
service-connection claims, including any 
additional evidence obtained by the RO on 
remand.  If any determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case, which 
includes the provisions of 38 C.F.R. § 
3.310 (2007) regarding the secondary 
service connection issues, and discusses 
the ramifications of VAOPGCPREC 3-2003 
and the holding in Wagner, supra, 
regarding the preexisting issues, and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claims.  No action 
by the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claims. 38 C.F.R. § 3.655 (2007).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



